DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 3, 7-11, 14-16 and 19-20 are objected to because:
Claim 1, lines 5, 10 and 12, “it” is unclear as to what is being referred to.
Claim 3, line 7, “the action” lacks antecedent basis.
Claim 7, line 3, “the feeding current” lacks antecedent basis.
Claim 8, line 2, “preferably” renders the claim uncertain, leaving the scope of the claim unascertainable.
Claim 9, line 3, “the friction” lacks antecedent basis.
Claim 11, line 1, “A Medium Voltage contactor” should be -The Medium Voltage contactor-.
Claim 14, line 6, “its longitudinal axis” unclear as to what is being referred to.
Claim 14, line 6, “the direction” lacks antecedent basis.
Claim 14, lines 6-7, “its linear movement” unclear as to what is being referred to.
Claim 15, line 10, “the inserted position” lacks antecedent basis.
Claim 15, line 11, “the extracted position” lacks antecedent basis.
Claim 16, line 6, “the action” lacks antecedent basis.
Claim 19, line 2, “the feeding current” lacks antecedent basis.

Claim 20, line 5, “its linear movement” unclear as to what is being referred to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “switching means” (in claims 7, 12, 15 and 19), “means” (claim 9), “spring means” (in claim 12 and 15) and “electromagnetic means” (in claims 12, 13 and 15) have been interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, 6th paragraph, because they use a generic placeholder “means” coupled with functional language.
Since these claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, claims above, have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalent thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, 6th Paragraph limitations: micro-switch, roller or bearing, compression spring. However, “electromagnetic means”, has not been structurally described in the specification.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may:
(a) Amend the claims; or
(b) Present a sufficient showing to preclude application of 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181. C.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11-13, 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kellis et al, US 20110046808 [Kellis].
Regarding claim 1, Kellis discloses (fig.1) a mechanical latching accessory kit (attachment) for a Medium Voltage contactor (14) comprising one or more movable contacts (12) connected through a mechanical link (26) to a contact actuator (8, 10) moving said one or more movable contacts (12) between a contact open position and a contact closed position, the mechanical latching accessory kit (attachment) it comprises: a supporting interface adapted to be fixed to and removed from said Medium Voltage contactor (14); a latching element (17) movable between a first operating position and a second resting position; a latching actuating system (16) moving said latching element (17) between said first, operating, position and said second, resting, position; said latching element (17) being adapted, when it is in said first operating position, to cooperate with the mechanical link (26) of said Medium Voltage contactor (14) to latch said one or more movable contacts (12), and, when it is in said second resting position, to release said one or more movable contacts (12).
Regarding claim 2, Kellis further discloses where said latching actuating system (16) comprises a first, mechanical, latching actuator (18) moving said latching element (17) from said second resting position to said first operating position and a second, electromagnetic, unlatching actuator (20) moving said latching element (17) from said first operating position to said second resting position. 
Regarding claims 3 and 16, Kellis further discloses where said latching actuating system (16) comprises a first, mechanical, latching elastic actuator (18) snap-moving said latching element (17}from said second resting position to said first operating position and a second, electromagnetic, unlatching 
Regarding claim 4, Kellis further discloses where said first, mechanical, latching elastic actuator (18) is a compression spring which is compressed when said latching element (17) is in said second resting position and is released when said latching element (17) is in said first operating position.
Regarding claim 9, Kellis further discloses where said latching element (17) is provided with means (roller) for reducing the friction with the mechanical link (26).
Regarding claim 11, Kellis further discloses the Medium Voltage contactor (14) comprising a mechanical latching accessory kit (attachment).
Regarding claim 12, Kellis further discloses where said contact actuator (8, 10) comprises electromagnetic means which are energized to move said one or more movable contacts (12) from said contact open position to said contact closed position, and spring means for moving said one or more contacts (12) from said contact closed position to said contact open position, said latching element (17) of said mechanical latching accessory kit (attachment) cooperating with the mechanical link (26) of said Medium Voltage contactor (14) for latching said one or more contacts (12) in said closed position.
Regarding claim 13, Kellis further discloses where when said one or more contacts (12) are in the contact closed position, the electromagnetic means of said contact actuator (8,10) are de-energized.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 5-8, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellis in view of Roth, US 3636292.
Regarding claims 5 and 17, Kellis fails to explicitly disclose wherein said second, electromagnetic, unlatching actuator comprises a fixed magnetic yoke, a coil, and a movable magnetic plunger positioned inside said coil and operatively connected to said latching element}, said movable magnetic plunger moving said latching element between said first, operating, position and said second resting position.
Roth discloses (fig.1) a vacuum switch where a second, electromagnetic, unlatching actuator (20) comprises a fixed magnetic yoke (20a), a coil (winding), and a movable magnetic plunger (shaft of 20a) positioned inside said coil (windings) and operatively connected to a latching element (15), said movable magnetic plunger (shaft of 20a) moving said latching element (15) between said first, operating, position and said second resting position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Kellis with the inclusion of the actuator taught by Roth, thereby providing insurance of locking of the contacts in closed state, without energizing the actuator.
Regarding claims 6 and 18, Kellis fails to disclose wherein said compression spring has one end rigidly connected to said fixed magnetic yoke and the other end rigidly connected to said movable magnetic plunger.
Roth discloses where a compression spring (31) has one end rigidly connected to a fixed magnetic yoke (end of 20a) and the other end rigidly connected to a movable magnetic plunger (shaft of 20a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Kellis with the teaching of the actuator of Roth, thereby providing insurance of locking of the contacts in closed state, without energizing the actuator.


Roth discloses a switching means (23) to switch on and off a feeding current of a second, electromagnetic, unlatching actuator (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Kellis with the teaching of the actuator of Roth, thereby providing an independent means for controlling the operation of the movable contacts, without energizing the main actuator of the device.
Regarding claim 8, Roth further comprising a rectifier, preferably a diode rectifier (21), for handling both DC and AC supply of feeding current of said second, electromagnetic, unlatching actuator (20).
Regarding claims 14 and 20, Kellis fails to disclose wherein the mechanical link of said Medium Voltage contactor comprises a rod operatively connected to said one or more movable contacts and linearly moving between said contact open position and said contact closed position, said rod being placed with its longitudinal axis perpendicular with respect to the direction of its linear movement, the latching element of said mechanical latching accessory being inserted in a space between said rod and a fixed element of said Medium Voltage contactor when said one or more movable contacts are in the closed position and being extracted from said space when said one or more movable contacts are in the open position.
Roth discloses (fig.1) a vacuum switch where a mechanical link (14) comprises a rod (17) operatively connected to one or more movable contacts (8) and linearly moving between a contact open position and a contact closed position, said rod (17) being placed with its longitudinal axis perpendicular with respect to the direction of its linear movement, a latching element (shaft of 20a) of a mechanical latching accessory being inserted in a space between said rod (17) and a fixed element (3) of contactor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Kellis with the inclusion of the actuator taught by Roth, thereby providing insurance of locking of the contacts in closed state, without energizing the actuator.
Regarding claim 15, Kellis and Roth further disclose where said contact actuator (104, fig.2) comprises electromagnetic means (116) which are energized to move said rod (17, Roth) from said contact open position to said contact closed position, and spring means  for moving said rod (17) from said contact closed position to said contact open position, said electromagnetic means (116) of said contact actuator (104) being de-energized when said one or more contacts (102) are in the contact closed position, said second, electromagnetic, unlatching actuator (20) of said mechanical latching accessory kit being energized to move the latching element (20a) of said mechanical latching accessory kit 4 from the inserted position in the space between said rod (17) and a fixed element (3) of said Medium Voltage contactor and the extracted position from said space.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kellis in view of Boffelli et al, US9653241 [Boffelli].
Regarding claim 10, Kellis fails to disclose wherein said latching actuating system comprises a manual unlatching actuator moving said latching element from said first operating position said second resting position.
Boffelli discloses (figs.1-4) an actuating device (1) where a latching actuating system (10) comprises a manual unlatching actuator (17) moving a latching element (16) from said first operating position said second resting position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the actuator of Kellis with the teaching of the actuator of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohda et al, Prestini et al, Takala et al, Bonjean et al, Harvey et al and Bresson et al are examples of switching devices utilizing electromagnetic actuators for operations of contact systems, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833